                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

David K. Horsley,

       Plaintiff,

       V.                                        Case No. 2:19-cv-33

Vicki Harper, et a!..                           Judge Michael H. Watson

       Defendants.                               Magistrate Judge Jolson

                                OPINION AND ORDER


       David K. Horsley ("PlalntifF') initiated this case on January 4, 2019, and

moved to proceed in forma pauperis. Mot, EOF No. 1. United States Magistrate
Judge Jolson then issued a Report and Recommendation ("R&R") recommending
that the Court deny Plaintiffs motion. R&R 2, EOF No. 2. According to the R&R,
Plaintiffs application explained that he "receives $1,127.00 per month from a
Veterans Disability Pension," he has $200.00 in liquid assets, and regular monthly
expenses including housing, food, transportation, and insurance totaling $700. Id. at

1-2. Magistrate Judge Jolson, therefore, found that "[b]ased on the information

Plaintiff provided in his application, it appears that he has access to sufficient assets

such that paying the one-time filing fee of $400.00 would not impose an undue

hardship upon him." Id. That is, "paying the filing fee would not cause Plaintiff to

deprive himself of the necessities of life." Id. at 2. Plaintiff objects to the R&R. Obj.,

EOF No. 4.

       Magistrate Judge Jolson issued the R&R pursuant to Federal Rule of Civil
Procedure 72(b). Under that rule, the Undersigned must determine de nova any
part of the Magistrate Judge's disposition that has been properly objected to. Fed.

R. Civ. P. 72(b)(3). The Undersigned may accept, reject, or modify the R&R,

receive further evidence, or return the matter to the Magistrate Judge with

instructions. Id.

       Plaintiff makes several objections. First, he argues that "this ruling pertains to

the due process rights guaranteed by the 5th and 14th Amendments" and, therefore,

"it is subject to substantive due process." Obj. 1, EOF No. 4. Plaintiff argues that

the "necessities of life" test is overbroad and could lead to the unequal application of

justice. Plaintiff does not provide legal support for this argument. The objection is

overruled. The legal standard has been applied for decades, at least since Adkins v.

E.I. DuPont de Nemours & Co, 335 U.S. 331, 339 (1948), and judges are capable of

properlyapplying the standard withoutviolating plaintiffs' due process rights.

       Plaintiff next objects that his disability pension is, by definition, what Congress

has determined to be sufficient to cover Plaintiffs "necessities of life." Obj. 2, ECF

No, 4. However, Congress has not defined the amount of the disability pension

payment to be equal to the amount required to meet the "necessities oflife."
Whether the disability pension payment is equal to, greater than, or less than the

amount required to coverthe "necessities of life" in a particular case will vary
depending on many factors including where an individual lives and what other
financial support he receives. Plaintiffs second objection is overruled.

       Plaintiff also arguably objects by stating that he did not list all of his expenses

in his application to proceed in forma pauperis, including his cell phone bill,
transportation costs, storage fees, and anothersmall loan. Id. at 2. Plaintiff also
Case No. 2:19-cv-33                                                            Page 2 of 3
states that he may or may not actually have the $200 he listed as savings. Id. at 2-

3. Plaintiff does not provide additional information on the amount of these

expenses, and none of them were included in the signed application. Therefore,

Magistrate Judge Jolsoh did not err by failing to consider these expenses. The

application provides the basis for the Court's consideration of PlaintifTs motion to

proceed in forma pauperis, and it lists monthly expenses to cover the necessities of

life of $700.00 and monthly income of $1,127.00. This demonstrates Plaintiffs

ability to pay the filing fee. This objection is overruled.

       Accordingly, Plaintiffs objections, EOF No. 4, are OVERRULED; the R&R,

EOF No. 2, is ADOPTED, and Plaintiffs motion for leave to appear in forma

pauperis, EOF No. 1, is DENIED WITHOUT PREJUDICE. Plaintiff shall pay the full

filing fee or submit a new affidavit and motion for leave to appear in forma pauperis

within thirty days. IfPlaintiffdoes neither, this case will be dismissed without

prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41 (b).
       IT IS SO ORDERED.




                                            flCHAEL H. WATSON, JUDGE
                                           UNITED STATES DISTRICT COURT




CaseNo.2:19-cv-33                                                             Page 3 of 3
